Citation Nr: 1110282	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-37 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that the RO initially characterized the issue on appeal as entitlement to service connection for spondylolisthesis and spondylosis.  However, in reviewing the medical evidence and the characterization of the issue by prior final rating decisions as entitlement to service connection for a back condition, the Board has reframed the issue as service connection for a back disability.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

A hearing was held on November 18, 2010, by means of video conferencing equipment with the appellant in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The August 1980 and April 1998 RO rating decisions are final.

2.  Some of the evidence received since the April 1998 RO rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1980 and April 1998 RO rating decisions are final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2010).

2.  The evidence received subsequent to the April 1998 RO rating decision is new and material and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law provides that the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection and, therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the appellant has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection for a back disability was originally denied by an August 1980 rating decision.  The Veteran was provided notification of the decision and her appellate and procedural rights, but did not appeal the decision.  Therefore, the decision is final.  38 C.F.R. § 20.1103.  Thereafter, the Veteran filed a request to reopen the claim for service connection and in a February 1998 rating decision, the RO denied reopening of the claim because new and material evidence had not been submitted.  The Veteran submitted additional evidence and the RO readjudicated the claim in the April 1998 rating decision.  The Veteran was notified of the decision and her appellate and procedural rights, but did not appeal the decision.  Therefore, the April 1998 rating decision is final.  38 C.F.R. § 20.1103.  

The Veteran submitted a petition to reopen her claim for service connection in September 2008.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the previous denial in April 1998 consists of private treatment records, the service treatment records, and the Veteran's claim.   The April 1998 rating decision denied reopening the Veteran's claim for service connection because the Veteran did not submit new and material evidence.  The RO noted that service connection was originally denied by the August 1980 rating decision wherein it was determined that the Veteran had a preexisting back condition that was not aggravated by military service.  The April 1998 rating decision acknowledged the Veteran's submission of records documenting ongoing medical treatment for her back disability, but explained that the evidence did not establish that the Veteran's back disorder was aggravated by service.  The RO noted that while the evidence showed recent treatment for back complaints and a current back disability, there had been no evidence presented to associate her back disability to service.  

As the previous denial of service connection was premised on a finding that there was no evidence that the Veteran's disability was worsened or associated with her military service, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran's disability was aggravated or otherwise associated with her active military service.  

The evidence associated with the claims file subsequent to the April 1998 rating decision includes private treatment records and the Veteran's statements and hearing testimony.  With respect to the private treatment records, the Board finds that the records are new, but not material.  The records continue to show ongoing treatment for the Veteran's back disability, but are essentially redundant and cumulative of the private treatment records associated with the claims file at the time of the April 1998 rating decision.  

Nevertheless, the Board finds that the Veteran's statements and hearing testimony constitute new and material evidence sufficient to reopen her claim for service connection for a back disability.  First, the Board finds that the Veteran's statements and testimony are "new" as the Veteran did not submit or present any statements (other than claims requesting service connection) at the time of the prior April 1998 rating decision.  Following the April 1998 rating decision, the Veteran has submitted several statements attesting to the fact that she did not have a preexisting back disorder and that she in fact injured herself during basic training.  In a December 2008 statement, the Veteran stated that when she entered the U.S. Army, she completed her physical without a problem and once she completed her basic training, she began to have difficulty bending.  In another statement, she explained that she experienced discomfort during her duty and that she was told to "deal with it."  In addition, during her video conference hearing, she testified that she did not have a condition before service.  She testified that during basic training, she remembered slipping due to heavy gear and began to experience pain.    

The Board also finds that the Veteran's statements and testimony are "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that the Veteran's statements and testimony are related to an unsubstantiated element, i.e., whether her current back disability is associated with her period of active service.  Although the Veteran is not necessarily competent to state whether her current back disability is causally or etiologically related to active service, she is competent to report her symptoms during service and whether she experienced any disorder or symptoms prior to entrance to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also presumed credible with respect to her statements.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, when the Veteran's statements are viewed in conjunction with the other evidence of record, including the private physician's (Dr. C.K.) statement that the Veteran's spondylolisthesis was not a hereditary condition, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim in that a VA examination would be required to resolve the issue of etiology.  See Shade, id.  Therefore, the Veteran's statements and testimony are found to be new and material evidence and the Veteran's request to reopen the claim for service connection for a back disability is granted.  However, as is discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be adjudicated.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened, and to this extent only, the appeal is granted.


REMAND

Reason for Remand:  to provide a VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran has contended that her current back disability is related to her period of active service.  The enlistment examination report dated in October 1979 shows that the Veteran's spine was clinically evaluated as normal.  The October 1979 report of medical history shows that the Veteran checked no as to experiencing recurrent back pain.  In an April 1980 medical record, the Veteran complained of low back pain for two months.  She stated that she was involved in an auto accident 5 months ago.  The spine x-rays showed anterior spondylolisthesis of L5 and S1, 2nd degree.  She stated that she had low back pain since basic training, worse when lifting heavy objects.  She had a past history of backache since age 15.  In a clinical record, it was noted that the Veteran reported that she had episodes of back pain that occurred during gymnastics or PT which would give backaches and discomfort.  The chief complaint was low back pain.  The Veteran stated that she began her basic training in January 1980 and during periods of marching and standing for prolonged periods of time produced significant amount of low back pain with pain in her left thigh radiating from her back.  The Veteran was diagnosed with congenital spondylolisthesis and spondylolysis, Grade II, L5-S1.  The medical board proceedings show that the Veteran was diagnosed with congenital spondylolisthesis and spondylolysis, Grade II, L5-S1 and that the disability preexisted service and was not aggravated by active duty.  The record shows that the RO previously denied the Veteran's claim for service connection on the basis that the Veteran had a preexisting congenital disorder that was not aggravated by active service.  

However, in reviewing the record, it is unclear whether the Veteran's current back disability is a congenital defect or a congenital disease, and if aspects of the Veteran's current back disability are non-congenital.  This is important because the VA General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  
The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

In this case, although the Veteran's diagnosed spondylolysis and spondylolisthesis have been described as "congenital," during her period of active service, there is no distinction as to whether they are diseases and/or defects.  Concerning this, the Board notes that spondylolisthesis is defined as "forward displacement of one vertebra over another, usually the fifth lumbar over the body of the sacrum, or the fourth lumbar over the fifth, usually due to a developmental defect in the pars interarticularis."  Dorland's Illustrated Medical Dictionary 1779 (31st edition 2007).  Spondylolysis is defined as dissolution of a vertebra, a condition marked by platyspondylia, aplasia of the vertebra, and separation of the pars interarticularis.  Dorland's at 1780.  The current medical evidence does not address whether the Veteran's current back disability is congenital.  Moreover, the Veteran's private physician, Dr. C.K., noted that she would not consider the spondylolisthesis as a hereditary condition, suggesting that the diagnosis may not be congenital.  Furthermore, the evidence also shows that the Veteran has been diagnosed with lumbar spondylosis, which may not be a congenital condition.  See Dorland's at 1780.  Given the nature of the Veteran's disability and the current medical evidence of record, the Board finds that a VA examination with opinion is needed to clarify whether the Veteran's current back disability is a congenital defect and/or disease and whether any noncongenital disability is related to active service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also testified that she may have received treatment at a VA facility following her separation from active service.  See hearing transcript pg. 7.  The Veteran should be given an opportunity to provide the facility's name and any dates of treatment so that VA can request these records on her behalf.  In addition, the Veteran submitted a 21-4142 release form in June 2009 identifying medical treatment from the Lexington Diagnostic Center and Dr. S.  The Veteran instructed the RO to look at the attached doctor's notes which included records from the Lexington Diagnostic Center and Dr. S.  However, she also asked that all medical treatment records including lab reports and x-ray findings be provided.  On remand, the RO should request that the Veteran complete new 21-4142 release forms for each identified health care provider so that VA may request the records on her behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should notify the Veteran and ask that she provide the VA facility name and the approximate dates of the treatment so that VA may request the records.  If the Veteran provides the information, VA should request the records.  If no records are available, a negative response should be documented in the claims file and the Veteran notified.  

2.  The AMC/RO should also notify the Veteran that she must complete a separate VA Form 21-4142, Authorization and Consent to Release Information, for each pertinent private health care provider with the complete facility name, address, and approximate dates of treatment.  If the Veteran returns the forms, the AMC/RO should assist her in attempting to obtain these private treatment records.  If there are no records available, a negative response should be documented in the claims file and the Veteran notified.

3.  Following the above development, the Veteran should be afforded a VA medical examination for the purpose of clarifying the nature and etiology of any current back disability.  The claims file must be made available to the examiner for review in connection with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After examining the Veteran and reviewing the claims file, the examiner should be requested to identify all current diagnoses pertaining to the back.    

The examiner should identify whether any current diagnosis constitutes a congenital defect or disease as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).  Specifically, the examiner should comment on whether the Veteran's diagnosed spondylolysis is a congenital defect or disease, whether spondylolisthesis is a congenital defect or disease, and whether spondylosis is a congenital defect or disease.  

For any congenital defect identified, the examiner should provide an opinion as to whether there is evidence of any superimposed injury during service resulting in a chronic disability which is still present today.

For any congenital disease identified, the examiner should provide an opinion as to the etiology and likely date of onset of that disease, to include stating whether it was incurred in or aggravated during service.  In rendering the opinion please note that "aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

For any disability that is not considered to be congenital, the examiner should indicate whether it is at least as likely as not (50 percent likelihood or higher) causally or etiologically related to any symptomatology in service or is otherwise related to a disease or injury incurred in military service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the above development has been completed, the RO should review all the evidence of record.  If the Veteran's claim remains denied, she and her representative should be provided with a supplemental statement of the case and an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


